          Case 1:20-cv-08179-VM Document 26 Filed 06/02/21 Page 1 of 2



                                                                                       Scott M. Kessler

                                                                                          Akerman LLP
                                                                           1251 Avenue of the Americas
                                                                                             37th Floor
                                                                                  New York, NY 10020
                                                     6/3/21
                                                                                         D: 212 880 3874
                                                                                         T: 212 880 3800
                                                                                         F: 212 880 8965
                                                                                      DirF: 212 905 6411
                                                                            Scott.Kessler@akerman.com
                                         June 2, 2021
VIA ECF
                                                                     The parties' request for an
Hon. Victor Marrero, U.S.D.J.                 extension to file the joint letter and proposed
United States District Court                   case management plan is hereby granted.
Southern District of New York
United States Courthouse
500 Pearl Street                                6/3/21
New York, NY 10007

       Re:    Insolvency Services Group, Inc., as Assignee for the Benefit of Creditors of CVE
              Technology Group, Inc. v. Samsung Electronics America, Inc., and Does 1
              through 10
              Case No.: 20-cv-8179 (VM)

Dear Judge Marrero:

        This firm represents Defendant Samsung Electronics America, Inc. in the above-
captioned matter. On April 26, 2021, Your Honor entered an Order (DE 23) directing the parties
to submit a joint letter no later than May 21, 2021, addressing certain issues concerning the
above-referenced case, and a completed Case Management Plan, which deadline was previously
extended by Your Honor to June 4, 2021. The parties’ counsel continue to discuss and finalize
the joint letter and proposed Case Management Plan, but we are in need of additional time.

        Accordingly, we write to respectfully request an extension of time to submit the joint
letter and proposed Case Management Plan until June 25, 2021. Plaintiff’s counsel consents to
this extension and this request is not being made for purposes of delay. An adjournment of this
deadline and this requested extension does not affect any other scheduled dates.

       We appreciate Your Honor’s attention to this request.

                                            Respectfully submitted,




                                            Scott M. Kessler

akerman.com
         Case 1:20-cv-08179-VM Document 26 Filed 06/02/21 Page 2 of 2

Hon. Victor Marrero, U.S.D.J.
June 2, 2021
Page 2
__________________________


cc:   Counsel of Record (via ECF)
